DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on January 26, 2022. The claims are further amended by an examiner’s amendment. The following summary reflects the combined effect. The application contains claims 1-31: 
Claims 3, 6-8, 10, 11, 16, 17, 19, 20, 26, 27, 30, and 31 are cancelled
Claims 1, 2, 4, 5, 9, 12-15, 18, 21-25, 28, and 29 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amended Figure 2 is received and entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on May 05, 2022 following a telephone interview with SHANG, PENGJU (Reg. No. 80050) on May 05, 2022. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 

Examiner’s Amendment to the Claims
 (Currently Amended) A system for tree-conversion delta encoding, the system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the system to perform:
accessing a first data tree of a first version of a software, wherein the first data tree is a data structure including a set of directory nodes and a set of file nodes in the software;
converting the first data tree into a first data tree file that is in a pack format;
obtaining, from a computer device, a delta that represents differences between the first data tree file and a second data tree file that is converted from a second data tree of a second version of the software;
applying the delta to the first data tree file to obtain an updated first data tree file;
converting the updated first data tree file to an updated first data tree; and
overwriting the first data tree with the updated first data tree, wherein the pack format specifies that the first data tree file includes:
a header comprising header information of the first data tree file, 
a tree structure defining a file name, a file type, and a data location of each of the set of file nodes and a directory name and a directory type of each of the set of directory nodes, [[and]]
an alignment space for alignment of data within the first data tree file,
data of each of the set of file nodes, wherein, in the first data tree file, the tree structure is outside the header and the data of each of the set of file nodes, and
the tree structure is adjacent to the header, the alignment space is adjacent to the tree structure, and the data of the set of file nodes is adjacent to the alignment space.

(Previously Presented) The system of claim 1, wherein the pack format of the first data tree file is platform independent and does not include time stamp information, ownership information, and version information.  

(Cancelled)

(Previously Presented) The system of claim 1, wherein the delta is based on a comparison of the first data tree file and the second data tree file using bsdiff, xdelta, or zdelta.

(Previously Presented) The system of claim 1, wherein conversion of the first data tree into the first data tree file is performed using tar.

(Cancelled)

(Cancelled)

(Cancelled)

(Previously Presented) The system of claim 1, wherein the delta is generated as a set of differences to be applied to a copy of the first data tree file to construct a copy of the second data tree file, and the copy of the second data tree file is converted into a copy of the second data tree. 

(Cancelled) 

(Cancelled) 

(Currently Amended) A method, comprising:
accessing a first data tree of a first version of a software, wherein the first data tree is a data structure including a set of directory nodes and a set of file nodes in the software;
converting the first data tree into a first data tree file that is in a pack format;
obtaining, from a computer device, a delta that represents differences between the first data tree file and a second data tree file that is converted from a second data tree of a second version of the software;
applying the delta to the first data tree file to obtain an updated first data tree file;
converting the updated first data tree file to an updated first data tree; and
overwriting the first data tree with the updated first data tree, wherein the pack format specifies that the first data tree file includes:


a header comprising header information of the first data tree file, 
a tree structure defining a file name, a file type, and a data location of each of the set of file nodes and a directory name and a directory type of each of the set of directory nodes,
an alignment space for alignment of data within the first data tree file,
data of each of the set of file nodes, wherein, in the first data tree file, the tree structure is outside the header and the data of each of the set of file nodes, and
the tree structure is adjacent to the header, the alignment space is adjacent to the tree structure, and the data of the set of file nodes is adjacent to the alignment space.

(Previously Presented) The method of claim 12, wherein the delta is based on a comparison of the first data tree file and the second data tree file using bsdiff, xdelta, or zdelta.

(Previously Presented) The method of claim 12, wherein conversion of the first data tree into the first data tree file is performed using tar.

(Previously Presented) The method of claim 12, wherein the pack format of the first data tree file is platform independent and does not include time stamp information, ownership information, and version information. 

(Cancelled) 

(Cancelled)

(Previously Presented) The method of claim 12, wherein the delta is generated as a set of differences to be applied to a copy of the first data tree file to construct a copy of the second data tree file, and the copy of the second data tree file is converted into a copy of the second data tree. 

(Cancelled)

(Cancelled)

(Currently Amended) A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations comprising:
accessing a first data tree of a first version of a software, wherein the first data tree is a data structure including a set of directory nodes and a set of file nodes in the software;
converting the first data tree into a first data tree file that is in a pack format;
obtaining, from a computer device, a delta that represents differences between the first data tree file and a second data tree file that is converted from a second data tree of a second version of the software;
applying the delta to the first data tree file to obtain an updated first data tree file;
converting the updated first data tree file to an updated first data tree; and
overwriting the first data tree with the updated first data tree, wherein the pack format specifies that the first data tree file includes:
	



a header comprising header information of the first data tree file, 
a tree structure defining a file name, a file type, and a data location of each of the set of file nodes and a directory name and a directory type of each of the set of directory nodes,
an alignment space for alignment of data within the first data tree file,
data of each of the set of file nodes, wherein, in the first data tree file, the tree structure is outside the header and the data of each of the set of file nodes, and
the tree structure is adjacent to the header, the alignment space is adjacent to the tree structure, and the data of the set of file nodes is adjacent to the alignment space.

(Previously Presented) The non-transitory computer-readable storage medium of claim 21, wherein the pack format of the first data tree file is platform independent and does not include time stamp information, ownership information, and version information.  

(Previously Presented) The non-transitory computer-readable storage medium of claim 21, wherein the delta is based on a comparison of the first data tree file and the second data tree file using bsdiff, xdelta, or zdelta.

(Previously Presented) The non-transitory computer-readable storage medium of claim 21, wherein conversion of the first data tree into the first data tree file is performed using tar.

(Previously Presented) The non-transitory computer-readable storage medium of claim 21, wherein the delta is generated as a set of differences to be applied to a copy of the first data tree file to construct a copy of the second data tree file, and the copy of the second data tree file is converted into a copy of the second data tree. 

(Cancelled)

(Cancelled)

(Previously Presented) The non-transitory computer-readable storage medium of claim 27, wherein the alignment space includes spare space.

(Previously Presented) The non-transitory computer-readable storage medium of claim 21, wherein the pack format specifies that, in the first data tree file, the tree structure is in the header.

(Cancelled)

(Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4, 5, 9, 12-15, 18, 21-25, 28, and 29 are allowable over the prior art of record. The closest prior art of record: 
Walker et al. (US 8775392 B1) teaches
a system for tree-conversion delta encoding, the system comprising: 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform: 
accessing a first data tree of a first version of a software, the first data tree including a first set of directory nodes and a first set of file nodes in the software; 
converting the first data tree into a first data tree file in accordance to a pack format; 
wherein the delta package is generated based on a comparison of the first data tree file and a second data tree file, the second data tree file being converted from a second data tree of a second version of the software; 
applying the delta package to the first data tree file to obtain an updated first data tree file; 
converting the updated data tree file to an updated first data tree; 
verifying the updated first data tree; and 
overwriting the first data tree with the updated first data tree,

Starling et al. (US 7797279 B1) teaches
wherein: 
the pack format of a data tree file converted from a data tree includes:-2-Application No.: 16/233,606
Attorney Docket No. 55KS-289008Client Ref. No. D19F00107USa header comprising header information of the data tree file, 
a tree structure defining individual file nodes of the data tree using a file name, a file type, and a data location, and defining individual directory nodes of the data tree using a directory name and a directory type; 
data of the individual file nodes that are placed within the data tree file in an order in which the data tree is traversed during converting the data tree to the data tree file.

Kelley et al. (US 20190004785 A1) teaches
downloading a delta package from a server;
decrypting the delta package;

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 12 and 21 as follows:
wherein the pack format specifies that the first data tree file includes: 
a header comprising header information of the first data tree file, 
a tree structure defining a file name, a file type, and a data location of2Application No.: 16/233,606 Attorney Docket No. 81XR-289008Client Ref. No. D19F00107USeach of the set of file nodes and a directory name and a directory type of each of the set of directory nodes,
an alignment space for alignment of data within the first data tree file,
data of each of the set of file nodes, wherein, in the first data tree file, the tree structure is outside the header and the data of each of the set of file nodes, and
the tree structure is adjacent to the header, the alignment space is adjacent to the tree structure, and the data of the set of file nodes is adjacent to the alignment space.

Dependent claims 2, 4, 5, 9, 13-15, 18, 22-25, 28, and 29 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        


/ANHTAI V TRAN/Primary Examiner, Art Unit 2168